Third District Court of Appeal
                               State of Florida

                       Opinion filed January 20, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-731
                        Lower Tribunal No. 20-2831
                           ________________


                    Beyond International, Inc., et al.,
                              Appellants,

                                     vs.

                Diverse Enterprises, Ltd. Co., LLC, et al.,
                               Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Peter R.
Lopez, Judge.

      Osorio Internacional, P.A., and Carlos F. Osorio and Raúl A. Reichard,
for appellants.

     Alberto F. Sarasua, for appellees.


Before LOGUE, LINDSEY and LOBREE, JJ.

     PER CURIAM.
      Affirmed. See Educ. Res. Inst., Inc. v. Rickard, 924 So. 2d 40, 41 (Fla.

3d DCA 2006) (“Florida courts apply principles of federal claim preclusion to

determine whether a Florida claim is res judicata in cases where a prior

federal court judgment exists. Under the federal law of res judicata, a final

judgment on the merits of an action precludes the re-litigation of claims that

were previously raised or could have been raised in a former action.”); Fla.

R. Civ. P. 1.170(a) (defining compulsory counterclaim as “any claim which

at the time of serving the pleading the pleader has against any opposing

party, provided it arises out of the transaction or occurrence that is the

subject matter of the opposing party’s claim . . . .”); Rudner v. Cabrera, 455

So. 2d 1093, 1096 (Fla. 5th DCA 1984) (“The policy behind the compulsory

counterclaim rule is to prevent multiplicity of actions and to require the

resolution in a single lawsuit of all disputes arising out of the same

transaction.”) (citations omitted).




                                      2